DETAILED ACTION
Response to Arguments
Specification
The objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 101
The rejection under 35 USC § 101 has been withdrawn.

Claim Rejections - 35 USC § 112
The rejection under 35 USC § 112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection of claims 19 & 21-33 under 35 USC § 103 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., notes that none of the prior art teach, describe or suggest an analogous system wherein port quality changes as dependent upon visible view of the 360-degree video. Applicant’s system responds to user or viewer input by adjusting video quality upon the cube face being directly attended to or controlled by the user/viewer and determines which ports should be streamed at high-quality and low-quality resolution. In other words, while a low-resolution feed can be directed to all cube faces, a high-resolution feed is directed to that cube face to which the user attends as is discussed in the original specifications… the reader will see that video data may be preferably transmitted to the receiving client computer upon all cube faces at base quality to promote video data load as a viewer changes perspective, with additional quality data being added to the cube face to which the viewer is attending for enhancing quality of video data consumption at the cube face to which the viewer is attending) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over KITAHARA et al. [US 2016/0330490 A1], hereinafter referred to as KITAHARA, in view of SRIVASTAVA et al. [US 2007/0288533 A1], hereinafter referred to as SRIVASTAVA, and further in view of ARFIDSSON et al. [US 8,074,241 B2], hereinafter referred to as ARFIDSSON.

Regarding claim 19, KITAHARA teaches a data transmission system for enhancing quality of data transmissions. The data transmission system as taught in KITAHARA reads on the features of claim 19 as shown below.

CLAIM 19
A data transmission system for enhancing quality of data transmissions, the data transmission system being operable within a computer-based network environment and comprising:

a sending client computer and a receiving client computer within the computer-based network environment, 
the sending and receiving client computers each being outfitted with a non-transitory, computer-implementable data transmission application and 

at least two data transmission ports, 







a basal port of the at least two data transmission ports being dedicated for base quality data transmission and 

at least one secondary port of the at least two data transmission ports being dedicated for data difference file transmission, 

base quality and data difference file transmissions being synchronized at the receiving client computer via the non-transitory, computer-implementable data transmission application for producing higher than basal quality output.


KITAHARA et al.
A data transmission system for enhancing quality of data transmissions, the data transmission system being operable within a computer-based network environment (KITAHARA, FIG. 1 & Abstract) and comprising:
a transmission and a reception apparatus connected via the Internet (KITAHARA, ¶ 0055), 
the transmission and a reception apparatus each being configured with computer instructions for sending and receiving a stream of video and audio (KITAHARA, ¶¶ 0057 & 0062), and 
a video stream is divided into two or more layers (KITAHARA, ¶ 0125), each of the two or more layers is associated with a 
a base port corresponding to base layer for transmitting low quality video in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125),
a secondary port corresponding to a secondary layer for transmitting supplemental information in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125), 
via computer instructions for sending and receiving a stream of video and audio (KITAHARA, ¶¶ 0057 & 0062), base layer associated with transmitted low quality video is joined with secondary layer associated with transmitted supplemental information to reproduce a high quality video (KITAHARA, ¶ 0125).


KITAHARA further teaches that data difference file transmissions are transmitted via the at least one secondary port, e.g., the secondary port corresponding to the secondary layer for transmitting supplemental information in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125) and data difference size of least value is transmitted via the basal port, e.g., a base 
KITAHARA does not explicitly teach that data difference file transmissions being derived from compared data difference sizes, data difference sizes all exceeding an established threshold value denoting a new base file designation for transmission, data difference sizes determined below the established threshold providing a data difference size of least value, the data difference size of least value being stored in place of an original file for transmission.
SRIVASTAVA teaches that
data difference file transmissions being derived from compared data difference sizes, e.g., entire revised file and delta file for transmission are derived from compared difference in blocks with a threshold (SRIVASTAVA, ¶¶ 0090 & 0091),  
 data difference sizes all exceeding an established threshold value denoting a new base file designation for transmission, e.g., if difference in blocks between base file and revised file is exceeded a threshold, entire revised file is designated for transmission (SRIVASTAVA, ¶¶ 0090 & 0091),  
data difference sizes determined below the established threshold providing a data difference size of least value, the data difference size of least value being stored in place of an original file for transmission, e.g., if difference in blocks between base file and revised file is below the threshold, a delta file is created (SRIVASTAVA, ¶ 0090), the delta file is stored in a revised signature file (SRIVASTAVA, ¶ 0012) and sent (SRIVASTAVA, ¶ 0090).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching SRIVASTAVA into KITAHARA in order to manage file transmission.
KITAHARA further teaches that video data being transmitted via both the basal port and the at least one secondary port, e.g., video data is transmitted via the base port and the secondary port in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125).
video data being transmitted as individual cube faces for compiling an entire map shape of a cubic mapping mechanism, port quality being dependent upon a visible cube face of the cubic mapping mechanism as controlled by a viewer at the receiving client computer.
ARFIDSSON teaches as method for providing panoramic videos (ARFIDSSON, Abstract). ARFIDSSON further teaches that video data being transmitted as individual cube faces for compiling an entire map shape of a cubic mapping mechanism, e.g., video data is streamed as individual rectangular 2D images to create a full panorama of a cube mapping method (ARFIDSSON, Col. 2-Lines 33[Wingdings font/0xE0]50), wherein port quality being dependent upon a visible cube face of the cubic mapping mechanism as controlled by a viewer at the receiving client computer, e.g., currently visible cube faces are loaded with smallest file size and replaced with higher resolution, and when the user pans in the image, other cube faces are loaded as necessary (ARFIDSSON, Col. 2-Lines 36[Wingdings font/0xE0]50).
 It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in ARFIDSSON into KITAHARA & SRIVASTAVA in order to produce panoramic video.

Regarding claim 34, ARFIDSSON further teaches that video data is transmitted to the receiving client computer upon all cube faces at base quality to promote video data load as a viewer changes perspective with additional quality data being added to the visible cube face for enhancing quality of video data consumption thereby (ARFIDSSON, Col. 2-Lines 33[Wingdings font/0xE0]50).

Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over KITAHARA et al. [US 2016/0330490 A1], hereinafter referred to as KITAHARA, in view of SRIVASTAVA et al. [US 2007/0288533 A1], hereinafter referred to as SRIVASTAVA, and further in view of ARFIDSSON et al. [US 8,074,241 B2], hereinafter referred to as ARFIDSSON, and UYTTENDAELE et al. [US 6,788,333 B1].

Regarding claim 21, KITAHARA, SRIVASTAVA & ARFIDSSON do not explicitly teach that audio data is selectively and simultaneously transmitted with the video data, the audio data being appended to a select cube face video transmission.
UYTTENDAELE teaches that audio data is selectively and simultaneously transmitted with the video data, the audio data being appended to a select cube face video transmission (UYTTENDAELE, Col. 7-Lines 4[Wingdings font/0xE0]32).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in UYTTENDAELE into KITAHARA, SRIVASTAVA & ARFIDSSON in order to manage the panoramic video.

Regarding claim 22, KITAHARA further teaches that audio data is selectively and simultaneously transmitted with the video data, the audio data being transmitted in parallel to the video data via a dedicated basal and secondary multi-port set (KITAHARA, ¶ 0140).

Claims 23, 25, 27-30, 32 & 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over KITAHARA et al. [US 2016/0330490 A1], hereinafter referred to as KITAHARA, in view of ARFIDSSON et al. [US 8,074,241 B2], hereinafter referred to as ARFIDSSON.

Regarding claim 23, KITAHARA teaches a data transmission system for enhancing quality of video data transmissions within a computer-based network environment. The data transmission system as taught in KITAHARA reads on the features of claim 23 as shown below.

CLAIM 23
A data transmission system for producing real-time 360-degree video transmissions within a computer-based network environment, the data transmission system comprising:

a sending client computer and a receiving client computer within the computer-based network environment,
 the sending client computer and the receiving client computer each being outfitted with a non-transitory, computer-implementable data transmission application and 

at least two data transmission ports, 






a basal port of the at least two data transmission ports being dedicated for base quality data transmission and 

at least one secondary port of the at least two data transmission ports being dedicated for data difference file transmission, 

video data being transmitted via both the basal port and the at least one secondary port.

KITAHARA et al.
A data transmission system for enhancing quality of video data transmissions within a computer-based network environment (KITAHARA, FIG. 1 & Abstract), the data transmission system comprising:
a transmission and a reception apparatus connected via the Internet (KITAHARA, ¶ 0055), 
the transmission and a reception apparatus each being configured with computer instructions for sending and receiving a stream of video and audio (KITAHARA, ¶¶ 0057 & 0062), and 
a video stream is divided into two or more layers (KITAHARA, ¶ 0125), each of the two or more layers is associated with a corresponding class (KITAHARA, ¶ 0126), each class corresponding to a layer is associated with an UDP port as shown in FIG. 10 (KITAHARA, FIG. 10 & ¶ 0124), 
a base port corresponding to base layer for transmitting low quality video in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125)

video data is transmitted to via the base port and the secondary port (KITAHARA, ¶ 0125).


KITAHARA do not teaches that video data being transmitted as individual cube faces for compiling an entire map shape of a cubic mapping mechanism, port quality being dependent upon a visible cube face of the cubic mapping mechanism as controlled by a viewer at the receiving client computer.
ARFIDSSON teaches as method for providing panoramic videos (ARFIDSSON, Abstract). ARFIDSSON further teaches that video data being transmitted as individual cube faces for compiling an entire map shape of a cubic mapping mechanism, e.g., video data is streamed as individual rectangular 2D images to create a full panorama of a cube mapping method (ARFIDSSON, Col. 2-Lines 33[Wingdings font/0xE0]50), wherein port quality being dependent upon a visible cube face of the cubic mapping mechanism as controlled by a viewer at the receiving client computer, e.g., currently visible cube faces are loaded with smallest file size and replaced with higher resolution, and when the user pans in the image, other cube faces are loaded as necessary (ARFIDSSON, Col. 2-Lines 36[Wingdings font/0xE0]50).
 It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in ARFIDSSON into KITAHARA & SRIVASTAVA in order to produce panoramic video.

audio data is selectively and simultaneously transmitted with the video data, the audio data being transmitted in parallel to the video data via a dedicated basal and secondary multi-port set (KITAHARA, ¶ 0140).

Regarding claim 27, KITAHARA teaches a data transmission system for enhancing quality of video data transmissions within a computer-based network environment. The data transmission system as taught in KITAHARA reads on the features of claim 27 as shown below.

CLAIM 27
A data transmission system for enhancing quality of 360-degree video data transmissions within a computer-based network environment, the data transmission system comprising:

a sending client computer and a receiving client computer within the computer-based network environment, 
the sending and receiving client computers each being outfitted with a non-transitory, computer-implementable data transmission application and 

at least two data transmission ports, 






a basal port of the at least two data transmission ports being dedicated for base quality transmission and 

at least one secondary port of the at least two data transmission ports being dedicated for data difference file transmission, 

video data being transmitted to the receiving client computer via both the basal port and the at least one secondary port.

KITAHARA et al.
A data transmission system for enhancing quality of video data transmissions within a computer-based network environment (KITAHARA, FIG. 1 & Abstract), the data transmission system comprising:
a transmission and a reception apparatus connected via the Internet (KITAHARA, ¶ 0055), 
the transmission and reception apparatus each being configured with computer instructions for sending and receiving a stream of video and audio (KITAHARA, ¶¶ 0057 & 0062), and 
a video stream is divided into two or more layers (KITAHARA, ¶ 0125), each of the two or more layers is associated with a 
a base port corresponding to base layer for transmitting low quality video in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125)
a secondary port corresponding to a secondary layer for transmitting supplemental information in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125), 
video data is transmitted to the reception apparatus via the base port and the secondary port (KITAHARA, ¶ 0125).


KITAHARA do not teaches that video data being transmitted as individual cube faces for compiling an entire map shape of a cubic mapping mechanism, port quality being dependent upon a visible cube face of the cubic mapping mechanism as controlled by a viewer at the receiving client computer.
ARFIDSSON teaches as method for providing panoramic videos (ARFIDSSON, Abstract). ARFIDSSON further teaches that video data being transmitted as individual cube faces for compiling an entire map shape of a cubic mapping mechanism, e.g., video data is streamed as individual rectangular 2D images to create a full panorama of a cube mapping method (ARFIDSSON, Col. 2-Lines 33[Wingdings font/0xE0]50), wherein port quality being dependent upon a visible cube face of the cubic mapping mechanism as controlled by a viewer at the receiving client computer, e.g., currently visible cube faces are loaded with smallest file size and replaced with higher resolution, and when the user pans in the image, other cube faces are loaded as necessary (ARFIDSSON, Col. 2-Lines 36[Wingdings font/0xE0]50).
 It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in ARFIDSSON into KITAHARA & SRIVASTAVA in order to produce panoramic video.

Regarding claim 28, ARFIDSSON further teaches that the 360-degree videos are produced in real-time (ARFIDSSON, FIG. 10, Col. 4-Lines 14[Wingdings font/0xE0]30).

Regarding claim 29, ARFIDSSON further teaches that the cube-mapping mechanism utilizes six cube faces of a cube for compiling a map shape, e.g., video images are mapped to the cube via six cube faces (ARFIDSSON, Col. 3-Lines 34[Wingdings font/0xE0]50) for compiling a map shape as shown in FIGS. 2[Wingdings font/0xE0]7 (ARFIDSSON, Col. 3-Lines 13[Wingdings font/0xE0]33).

Regarding claim 30, ARFIDSSON further teaches that the computer-implementable data transmission application provides the cube-mapping mechanism (ARFIDSSON, Col. 2-Lines 33[Wingdings font/0xE0]34 & Col. 3-Lines 34[Wingdings font/0xE0]50).

Regarding claim 32, KITAHARA further teaches that audio data is selectively and simultaneously transmitted with the video data, the audio data being transmitted in parallel to the video data via a dedicated basal and secondary multi-port set (KITAHARA, ¶ 0140).

Regarding claims 35 & 36, ARFIDSSON further teaches that video data is transmitted to the receiving client computer upon all cube faces at base quality to promote video data load as a viewer changes perspective with additional quality data being added to the visible cube face for enhancing quality of video data consumption thereby (ARFIDSSON, Col. 2-Lines 33[Wingdings font/0xE0]50).

Claims 24 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over KITAHARA et al. [US 2016/0330490 A1], hereinafter referred to as KITAHARA, in view of ARFIDSSON et al. [US 8,074,241 B2], hereinafter referred to as ARFIDSSON, and UYTTENDAELE et al. [US 6,788,333 B1].

Regarding claims 24 & 31, KITAHARA & ARFIDSSON do not explicitly teach that audio data is selectively and simultaneously transmitted with the video data, the audio data being appended to a select cube face video transmission.
UYTTENDAELE teaches that audio data is selectively and simultaneously transmitted with the video data, the audio data being appended to a select cube face video transmission (UYTTENDAELE, Col. 7-Lines 4[Wingdings font/0xE0]32).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in UYTTENDAELE into KITAHARA & ARFIDSSON in order to manage the panoramic video.

Claims 26 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over KITAHARA et al. [US 2016/0330490 A1], hereinafter referred to as KITAHARA, in view of ARFIDSSON et al. [US 8,074,241 B2], hereinafter referred to as ARFIDSSON, and further in view of SRIVASTAVA et al. [US 2007/0288533 A1], hereinafter referred to as SRIVASTAVA.

Regarding claims 26 & 33, KITAHARA further teaches that base quality and data difference file transmissions being synchronized at the receiving client computer via the non-transitory, computer-implementable data transmission application for producing higher than basal quality output, e.g., via computer instructions for sending and receiving a stream of video and audio (KITAHARA, ¶¶ 0057 & 0062), base layer associated with transmitted low quality video is joined with secondary layer associated with transmitted supplemental information to reproduce a high quality video (KITAHARA, ¶ 0125).
KITAHARA further teaches that data difference file transmissions are transmitted via the at least one secondary port, e.g., the secondary port corresponding to the secondary layer for transmitting supplemental information in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125) and data difference size of least value is transmitted via the basal port, e.g., a base port corresponding to base layer for transmitting low quality video in accordance with the FIC of FIG. 10 (KITAHARA, ¶¶ 0124 & 0125).
KITAHARA & ARFIDSSON do not explicitly teach that data difference file transmissions being derived from compared data difference sizes, data difference sizes all exceeding an established threshold value denoting a new base file designation for transmission, data difference sizes determined below the established threshold providing a data difference size of least value, the data difference size of least value being stored in place of an original file for transmission.
SRIVASTAVA teaches that 
data difference file transmissions derived from compared data difference sizes, e.g., entire revised file and delta file for transmission are derived from compared difference in blocks with a threshold (SRIVASTAVA, ¶¶ 0090 & 0091),  
data difference sizes all exceeding an established threshold value denoting a new base file designation for transmission, e.g., if difference in blocks between base file and revised file is exceeded a threshold, entire revised file is designated for transmission (SRIVASTAVA, ¶¶ 0090 & 0091),  
data difference sizes determined below the established threshold providing a data difference size of least value, the data difference size of least value being stored in place of an original file for transmission, e.g., if difference in blocks between base file and revised file is below the threshold, a delta file is created (SRIVASTAVA, ¶ 0090), the delta file is stored in a revised signature file (SRIVASTAVA, ¶ 0012) and sent (SRIVASTAVA, ¶ 0090).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching SRIVASTAVA into KITAHARA & ARFIDSSON in order to manage file transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            April 13, 2021